DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 9/30/2019 has been accepted by Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 and 3/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – 
INTERLANDI et al. (2022/0051104), 
TOMIOKA et al. (2021/0304066), 
Olgiati et al. (2021/0097431), 
Choi et al. (2020/0172407), and 
FAULHABER et al. (2019/0156247), 
-who disclose different similar system architectures of interest.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
 	Regarding claim 1, wherein the training of the machine learning model generates tensor data in a memory of the GPU; and inject a reduction operator into the GPU, wherein a summary of the tensor data is calculated by the GPU using the reduction operator, wherein the summary of the tensor data is smaller in size than the tensor data, and wherein the summary of the tensor data is output by the GPU; wherein the machine learning analysis system is configured to: receive the summary of the tensor data; perform an analysis of the training of the machine learning model based at least in part on the summary of the tensor data, wherein the analysis of the training of the machine learning model comprises evaluation of one or more rules; detect one or more conditions associated with the training of the machine learning model based at least in part on the analysis of the training of the machine learning model; and generate one or more alarms describing the one or more conditions associated with the training of the machine learning model.
 	Method claim 5, and CRM claim 13 recite substantively similar allowable feature like claim 1, and thus also allowable for same/similar reason(s).
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619